ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed and served on August 14, 2013, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (Summary affirmances have no precedential value because they do not commit the court to any particular point of view. They do no more than establish the law of the case.).
Respondent is awarded $1,200 in attorney fees.
BY THE COURT:
/s/G. Barry Anderson
Associate Justice